Case: 08-30716     Document: 00511027591          Page: 1    Date Filed: 02/12/2010




            IN THE UNITED STATES COURT OF APPEALS
                                             United States Court of Appeals
                     FOR THE FIFTH CIRCUIT            Fifth Circuit

                                                   FILED
                                                                             February 12, 2010
                                     No. 08-30716
                                  Conference Calendar                      Charles R. Fulbruge III
                                                                                   Clerk


UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

KEITH PARKER,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:05-CR-89-1


Before GARZA, DENNIS, and ELROD, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Keith Parker argues that the
district court abused its discretion in denying his motion to sever his felon-in-
possession-of-a-firearm count because, despite a cautionary jury instruction, the
fact of his prior conviction alone created substantial jury prejudice warranting
reversal. This argument is foreclosed by United States v. Bullock, 71 F.3d 171,
175 (5th Cir. 1995), which held that proper jury instructions are sufficient to
cure any possible prejudice resulting from the joinder of a felon-in-possession-of-

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 08-30716   Document: 00511027591 Page: 2   Date Filed: 02/12/2010
                               No. 08-30716

a-firearm count.   The Government’s motion for summary affirmance is
GRANTED, and the judgment of the district court is AFFIRMED.




                                   2